       Case 1:20-cv-01199-SKO Document 10 Filed 10/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    CURTIS LEE HENDERSON, SR.,                       Case No. 1:20-cv-01199-SKO (PC)

12                        Plaintiff,                   ORDER DIRECTING SPECIAL
                                                       APPEARANCE ON BEHALF OF
13           v.                                        DEFENDANTS AND RESPONSE
                                                       TO PLAINTIFF’S MOTION FOR
14    CASTILLO, et al.,                                TEMPORARY RESTRAINING ORDER
15                        Defendants.
16

17          Plaintiff Curtis Lee Henderson, Sr., is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action. The Court has not yet screened Plaintiff’s complaint pursuant

19   to 28 U.S.C. § 1915A, and the defendants have therefore not been served with process.

20          On September 8, 2020, Plaintiff filed a motion for a temporary restraining order (TRO),

21   requesting that the Court order officials at Substance Abuse Treatment Facility and State Prison,

22   Corcoran, keep Plaintiff in single-cell housing. (Doc. 4.) The Court seeks a response from

23   Defendants before ruling on Plaintiff’s motion for a TRO.

24          Accordingly, the Court ORDERS:

25                1. The California Attorney General’s Office shall make a special appearance on

26                   behalf of Defendants for the sole purpose of responding to Plaintiff’s motion for a

27                   TRO within 14 days of the date of service of this order;

28                2. Within 14 days of the date of service of Defendants’ response to Plaintiff’s motion
       Case 1:20-cv-01199-SKO Document 10 Filed 10/14/20 Page 2 of 2


 1               for a TRO, Plaintiff may file a reply to Defendant’s response; but he is not

 2               required to do so; and,

 3            3. The Clerk of the Court is directed to serve copies of the complaint (Doc. 1), the

 4               motion for a TRO (Doc. 4), and this order on Supervising Deputy Attorney

 5               General Lawrence Bragg.

 6
     IT IS SO ORDERED.
 7

 8   Dated:   October 14, 2020                                 /s/   Sheila K. Oberto            .
                                                    UNITED STATES MAGISTRATE JUDGE
 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                    2
